Exhibit 10.1

 

SHARE PURCHASE AGREEMENT

 

Between

 

Mr. Yves Guillemain d’Echon

Mr. Jean-Christophe Bodin

Mrs. Catherine Guillemain d’Echon

Mr. Florent Guillemain d’Echon

Mr. Alban Guillemain d’Echon

Mr. Tristan Guillemain d’Echon

Mr. Jean Guillemain d’Echon

Mrs. Katia Bodin

Miss. Fabienne Gairin

Miss. Isabelle Viroulet

Miss. Aurélie Blanchard

Mr. Didier Pinget

Mr. Eric Tourraud

Mr. Philippe Maréchal

 

(The Sellers)

 

and

 

Conceptus Inc.

 

(The Buyer)

 

January 7, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

DEFINITIONS

4

 

 

 

2.

SALE AND PURCHASE OF THE SHARES

7

 

 

 

3.

PURCHASE PRICE AND PAYMENT OF THE PURCHASE PRICE

7

 

 

 

4.

CONDITIONS PRECEDENT

11

 

 

 

5.

REPRESENTATIONS AND WARRANTIES OF THE MANAGERS

11

 

 

 

6.

INDEMNIFICATION

13

 

 

 

7.

POST TRANSFER OF THE SHARES - COVENANTS OF THE PARTIES

15

 

 

 

8.

NOTICES

16

 

 

 

9.

MISCELLANEOUS

17

 

--------------------------------------------------------------------------------


 

SHARE PURCHASE AGREEMENT

 

This share purchase agreement is entered into on January 7, 2008,

 

BETWEEN:

 

1.                                           Conceptus Inc. a company organized
under the laws of the State of Delaware, the registered office of which is at
331 E. Evelyn Ave. Mountain View, CA 94041, United States of America,
represented by Mr. Gregory E. Lichtwardt in his capacity of Executive Vice
President, Chief Financial Officer and Treasurer, duly authorized for the
purpose hereof,

 

(hereinafter referred to as the “Buyer” or the “Beneficiary”),

 

On the one hand,

 

AND:

 

2.

 

Mr. Yves Guillemain d’Echon, born on July 30, 1956, at Nevers, France, French
citizen, living at 3, rue Jacques Lemercier 78000 Versailles, married under the
communauté réduite aux acquêts regime,

 

 

 

3.

 

Mr. Jean-Christophe Bodin, born on February 25, 1957, at Neuilly sur Seine,
French citizen, living at 3, rue Charles Gounod 94440 Santeny, married under the
séparation des biens regime,

 

 

 

 

(the parties 2 and 3 acting jointly and severally and are hereinafter referred
to as the “Managers”),

 

 

4.

 

Mrs. Catherine Guillemain d’Echon, née Johanet, born on June 22, 1958, at Donzy,
French citizen, living at 3, rue Jacques Lemercier 78000 Versailles, married
under the communauté réduite aux acquêts regime,

 

 

 

5.

 

Mr. Florent Guillemain d’Echon, born on February 28, 1982, at Ouliins, France,
French citizen, living at 12, rue Armangaud 92210 Saint Cloud, single,

 

 

 

6.

 

Mr. Alban Guillemain d’Echon, born on August 5, 1983, at Lyon, France, French
citizen, living at 3, rue Jacques Lemercier 78000 Versailles, single,

 

 

 

7.

 

Mr. Tristan Guillemain d’Echon, born on August 15, 1985, at Cosnes-Cours sur
Loire, France, French citizen, living at 3, rue Jacques Lemercier 78000
Versailles, single,

 

 

 

8.

 

Mr. Jean Guillemain d’Echon, born on September 10, 1979, at Clermont Ferrand,
France, French citizen, living at Le Canada 565 chemin du petit Poujeau 33290 Le
Pian Medoc, single,

 

 

 

9.

 

Mrs. Katia Bodin, née Agostini, born on August 30, 1966, at Metz, France, French
citizen, living at 3, rue Charles Gounod 94440 Santeny, married under the
séparation des biens regime,

 

 

 

10.

 

Mrs. Fabienne Gairin, born on September 20, 1957, at Lorient, France, French
citizen, living at Le Clos de la Chaine 9 rue Charles d’Orléans 78370 Plaisir,
married under the séparation de biens regime,

 

2

--------------------------------------------------------------------------------


 

11.

 

Miss. Isabelle Viroulet, born on July 7, 1973, at Saint Ouen, France, French
citizen, living at 191 rue de Lourmel 75015 Paris, single,

 

 

 

12.

 

Miss. Aurélie Blanchard, born on July 4, 1982, at Agen, France, French citizen,
living at 60 rue Albert Sarraut 78000 Versailles, single,

 

 

 

13.

 

Mr. Didier Pinget, born on November 28, 1961, at Sainte Foy les Lyon, French
citizen, living at 9 Boulevard des Brotteaux 69006 Lyon, married under the
séparation des biens regime,

 

 

 

14.

 

Mr. Eric Tourraud, born on June 5, 1954, at Paris, France, French citizen,
living at 12 rue des Troubadours 66350 Toulouges, pacsé under the separation des
biens regime,

 

 

 

15.

 

Mr. Philippe Maréchal, born on April 23, 1962, at Juvisy, French citizen, living
at 12, avenue de Verdun 78170 La Celle Saint Cloud, married under the séparation
des biens regime,

 

(the parties 2 to 15 are acting jointly and severally and are hereinafter
referred to as the “Sellers” or the “Grantors”),

 

The Buyer/Beneficiary and the Sellers/Grantors are hereinafter referred to
individually as a “Party” and collectively as the “Parties”.

 

RECITALS:

 

(A)

 

The Buyer, a NASDAQ-listed Delaware company, owns the intellectual property
rights related to a pregnancy control device called ESSURE (“Essure”).

 

 

 

(B)

 

Conceptus SAS is a société par actions simplifiée organized under the laws of
France, the registered office of which is at 7/9 rue du Maréchal Foch,
registered with the Commercial and Companies Register under the number 440 204
964 R.C.S. Versailles (the “Company”).

 

 

 

(C)

 

The Company is engaged in. the business of the distribution of Essure products.

 

 

 

(D)

 

The Company has a share capital of €50,616 divided into 66,600 identical shares
with a nominal value of €0.76 each (the “Shares”), apportioned as set forth, in
Schedule 1 hereto.

 

 

 

(E)

 

The Parties have entered into a Share Purchase and Call Option Agreement dated
January 17, 2004, as amended by three amendments respectively dated February 27,
2007 (the “First Amendment”) and October 31, 2007 (the “Second Amendment”, and
together with the First Amendment the “Amendments”), pursuant to which the
Sellers acquired on January 17, 2004 100% of the shares capital and voting
rights of the Company from the Buyer. The Share Purchase and Call Option
Agreement dated January 17, 2004, as amended by the Amendments, is herein
referred to as the “2004 Agreement”.

 

 

 

(F)

 

The 2004 Agreement granted the Buyer an option to purchase the issued and
outstanding shares of the Company during specified periods for the purchase
price specified in the 2004 Agreement (the “Call Option”).

 

 

 

(G)

 

The Buyer has exercised the Call Option and wishes to acquire all the
outstanding Shares on January 7, 2008. For such purposes, the Buyer and the
Sellers have entered into this share and

 

3

--------------------------------------------------------------------------------


 

purchase agreement (this “Agreement”) defining the terms and conditions under
which the Shares are sold by the Sellers to the Buyer. This Agreement replaces
the 2004 Agreement.

 

NOW, THEREFORE, the Parties agree as follows:

 

1.                               DEFINITIONS

 

For the purpose of this Agreement:

 

2004 Agreement

 

shall have the meaning set forth in paragraph E of the recitals of this
Agreement.

 

 

 

Accounting Principles

 

shall mean the accounting principles applied by the Company in accordance with
French GAAP.

 

 

 

Agreement

 

shall mean this share purchase agreement including its recitals and the
Schedules.

 

 

 

2007 Financial Statements

 

shall have the meaning set forth in Article 5.5.

 

 

 

Beneficiary

 

shall have the meaning set forth at the beginning of this Agreement.

 

 

 

Business Day

 

shall mean any day other than Saturday, Sunday, a legal holiday or a day on
which banking institutions in Paris, France are closed.

 

 

 

Buyer

 

shall have the meaning set forth at the beginning of this Agreement.

 

 

 

Call Option

 

shall have the meaning set forth in paragraph F of the recitals of this
Agreement.

 

 

 

Change in Control

 

means a transaction pursuant to which an entity becomes the beneficial owner of
securities of the Beneficiary representing 50.1% or more of the total voting
power represented by the Beneficiary’s then outstanding voting securities.

 

 

 

Claim

 

shall have the meaning set forth in Article 6.3.

 

 

 

Claim Notice

 

shall have the meaning set forth in Article 6.3.

 

 

 

Clawback Amount

 

shall have the meaning set forth in Article 3.1.2.

 

 

 

Closing Accounts

 

shall have the meaning set forth in Article 3.1.4.

 

 

 

Closing Date

 

shall have the meaning set forth in Article 3.2.

 

 

 

Company

 

shall have the meaning set forth in paragraph B of the recitals of this
Agreement.

 

 

 

Disclosure Schedule

 

shall mean the disclosure schedule attached as Annexe 4.

 

 

 

Distribution Agreement

 

means the Distribution Agreement which was attached as Schedule 4.1 to the 2004
Agreement, as amended by the Distribution

 

4

--------------------------------------------------------------------------------


 

 

 

Agreement Amendment, and as further amended from time to time after the date
hereof.

 

 

 

Earn-Out

 

shall have the meaning set forth in Article 3.1.5.

 

 

 

Escrow Agent

 

shall mean Banque Nuger, a société anonyme organized under the laws of France,
the registered office of which is at 7 Place Michel de I’Hospital, 63000
Clermont Ferrand, registered with the Commercial and Companies Register under
the number 855 201 463 R.C.S. Clermont Ferrand

 

 

 

Escrow Agreement

 

shall have the meaning set forth in Article 6.7.

 

 

 

Escrow Funds

 

shall have the meaning set forth in Article 6.7.

 

 

 

Escrow Period

 

shall have the meaning set forth in Article 6.7.

 

 

 

Essure

 

shall have the meaning set forth in paragraph A of the recitals of this
Agreement.

 

 

 

Estimated Purchase Price

 

shall have the meaning set forth in Article 3.1.3.

 

 

 

Fiscal Year

 

shall mean the fiscal year of the Company commencing on January 1 and ending on
December 31 of each year.

 

 

 

Governmental Authority

 

shall mean the United States, the European Union and any of its member states or
any political subdivision thereof, any other nation, state, province,
municipality or other jurisdiction of any nature, any entity or body exercising
executive, legislative, judicial, regulatory, taxing or administrative functions
of or pertaining to government and any governmental or judicial tribunal of
competent jurisdiction.

 

 

 

Grantors

 

shall mean the individuals listed at the beginning of this Agreement.

 

 

 

Indemnified Parties

 

shall have the meaning set forth in Article 6.1.

 

 

 

Law

 

shall mean any law, statute, rule, regulation, ordinance, directive, order or
decree of any Governmental Authority.

 

 

 

Lien

 

shall mean any security interest, mortgage, lien, pledge, charge, or other form
of security interest, encumbrance, “servitude” or restriction on use, voting or
transfer or, generally, any third party right, that has the purpose or the
effect of restricting the ownership of any asset or security.

 

 

 

Loss

 

shall have the meaning set forth in Article 6.1.

 

 

 

Managers

 

shall have the meaning set forth at the beginning of this Agreement.

 

 

 

Material Adversely Affects

 

when used with respect to any event, circumstance, condition, fact, effect, or
other matter, shall mean that such event, circumstance, condition, fact, effect,
or other matter, has or is reasonably likely to have a material adverse effect
on the business, assets, condition

 

5

--------------------------------------------------------------------------------


 

 

 

(financial or otherwise), prospects, results or operations of the Company.

 

 

 

Notice

 

shall have the meaning set forth in Article 8.

 

 

 

Notice of Non-Acceptance

 

shall have the meaning set forth in Article 3.1.4.

 

 

 

Ordinary Course of Business

 

shall mean the ordinary course of business consistent with past custom and
practice (including with respect to quantity and frequency).

 

 

 

Parties

 

shall have the meaning set forth at the beginning of this Agreement.

 

 

 

Person

 

shall mean any individual or any corporation, association, partnership, joint
venture, limited liability, joint stock or other company, business trust, trust,
organization, business or government or any governmental agency or political
subdivision thereof.

 

 

 

Purchase Price

 

shall have the meaning set forth in Article 3.

 

 

 

Sales Revenue for Conceptus Products

 

shall mean the revenue resulting from the sales of Conceptus Inc. products.

 

 

 

Schedule(s)

 

shall mean the schedule(s) attached hereto.

 

 

 

Sellers

 

shall have the meaning set forth at the beginning of this Agreement.

 

 

 

Shares

 

shall have the meaning set forth in paragraph D of the recitals of this
Agreement.

 

 

 

Subsidiary

 

shall mean in relation to any specified Person any company or other entity in
which such Person owns directly or indirectly more than fifty percent (50%) of
the capital stock or voting rights.

 

 

 

Tax or Taxes

 

shall mean all direct or indirect taxes, charges, imposts, fees, duties, levies
or other assessments or governmental charges of any kind, and any charge in the
nature of taxation, whether payable directly or by withholding (wherever
imposed), including, without limitation, all net income, gross income, gross
receipts, sales, use, ad valorem, transfer, franchise, profits, withholding,
payroll, employment, social security (including any health, unemployment,
housing, family allowances, pension or retirement contributions or similar
payroll-related charges, taxes or assessments), excise, severance, property,
local (including taxe professionnelle) or other taxes, duties, fees, assessments
or charges of any kind whatsoever, including any interest thereon, and
penalties, fines or additional amounts in relation, or attributable, thereto,
and any payment made in or in relation thereto, imposed by any Governmental
Authority.

 

 

 

Tax Return

 

shall mean any return, report, information return, statement, declaration or
other document (including any related or supporting information) filed or
required to be filed with any Governmental Authority in connection with any
determination, assessment or

 

6

--------------------------------------------------------------------------------


 

 

 

collection of any Tax or other administration of any Laws, regulations or
administrative requirements.

 

 

 

Territory

 

shall have the meaning set forth in the Distribution Agreement.

 

 

 

Transfer of the Shares

 

shall have the meaning set forth in Article 2(a).

 

 

 

Unitary Reimbursement Rate

 

shall have the meaning set forth in Article 3.1.2

 

 

 

VAT

 

shall have the meaning set forth in Article 3.1.2.

 

2.                                      SALE AND PURCHASE OF THE SHARES

 

(a)                            According to the terms and subject to the
conditions of this Agreement, the Buyer shall purchase from each of the Sellers,
and each of the Sellers shall sell to the Buyer, in the proportions set forth in
Annexe 1, on the Closing Date, all of his/her Shares, free and clear of any
Liens, for the Purchase Price specified in Article 3 (the “Transfer of the
Shares”).

 

(b)                            As of the Closing Date, the Buyer shall have the
full ownership of the Shares together with all the rights attached thereto,
including the right to all dividends declared and paid on and after the Closing
Date, with respect to the Shares.

 

(c)                             The Buyer shall not be obligated to complete the
purchase of any of the Shares unless the transfer of all of the Shares is
completed simultaneously.

 

3.                                 PURCHASE PRICE AND PAYMENT OF THE PURCHASE
PRICE

 

3.1                           PURCHASE PRICE

 

3.1.1                Amount of the Purchase Price

 

(a)        The sale of the Shares shall be made at a price (the “Purchase
Price”) equal to:

 

(i)        1.46 times the Company’s Sales Revenue for Conceptus Products for the
Fiscal Year 2007 (“2007 Sales Revenues”),

 

(ii)       plus, the Earn-Out, which shall be calculated as set forth in
Article 3.1.5 below and,

 

(iii)      less, if and to the extent applicable, the Clawback Amount, as
defined in Article 3.1.2 below.

 

3.1.2                Clawback

 

(a)                             The Purchase Price was calculated on the
assumption that the amount to be reimbursed by the French social security for
each pregnancy control device called Essure (the “Unitary Reimbursement Rate”)
is €700, value added tax (“VAT”) included (i.e., $663.51 VAT not included). If
at any time before the earlier of (i) January 7, 2009 or (ii) the publication of
the notice mentioned in paragraph (c) below, the Unitary Reimbursement Rate
becomes lower than €628 VAT excluded (i.e., €662.54 VAT included), then the
Purchase Price shall be reduced by an amount calculated as follows (the
“Clawback Amount”):

 

7

--------------------------------------------------------------------------------


 

(i)           in the event the Unitary Reimbursement Rate would be equal or
above €628 VAT excluded (i.e., €662.54 VAT included), then the Clawback Amount
shall be nil;

 

(ii)          in the event the Unitary Reimbursement Rate would be equal to or
above €620 VAT excluded (i.e., €654.10 VAT included) and lower than €628 VAT
excluded (i.e., €662.54 VAT included), then the Clawback Amount shall be equal
to nine hundred thousand euros (€900,000);

 

(iii)        in the event the Unitary Reimbursement Rate would be equal or above
€610 VAT excluded (i.e., €643.55 VAT included) and lower than €620 VAT excluded
(i.e., €654.10 VAT included), then the Clawback Amount shall be equal to one
million one hundred thousand euros (€1,100,000);

 

(iv)        in the event the Unitary Reimbursement Rate would be equal or above
€600 VAT excluded (i.e., €633 VAT included) and lower than €610 VAT excluded
(i.e., €643.55 VAT included), then the Clawback Amount shall be equal to one
million three hundred thousand euros (€1,300,000);

 

(v)         in the event the Unitary Reimbursement Rate would be lower than €600
VAT excluded (i.e., €633 VAT included), then the Clawback Amount shall be equal
to one million five hundred thousand euros (€1,500,000).

 

(b)                            The Clawback shall become due and payable by the
Sellers to the Buyer upon the occurrence of any of the events mentioned in
paragraph (i) to (v) above.

 

(c)                             The provision of this Article 3.1.2 shall
terminate upon the publication in the French Official Journal (Journal Officiel
de la République Francaise) of a notice (Avis) confirming that the Unitary
Reimbursement Rate is equal to or higher than €628 VAT excluded (i.e., €662.54
VAT included).

 

3.1.3     Closing Payment

 

(a)                             For the purposes of determining the payment to
be made to the Sellers at the Closing Date, the Parties have agreed to calculate
an estimated Purchase Price (the “Estimated Purchase Price”), using an estimate
of the 2007 Company’s Sales Revenues for Conceptus Products that has been
prepared in good faith by the Sellers (the “Estimated 2007 Sales Revenues”):

 

(i)                                based on the information provided by the
Sellers about the Company’ Sales Revenues for Conceptus Products during fiscal
year 2007, the Parties agree that the Estimated 2007 Sales Revenues, shall be €
10,379,476 VAT not included.

 

(ii)                             the estimated amount of the Estimated Purchase
Price shall therefore be equal to €15,154,034.96.

 

(b)                             On the Closing Date, the Buyer shall instruct
its bank to wire the Estimated Purchase Price for an amount equal to
€15,154,034.96, to the Escrow Account. Subject to receipt on the Escrow Account
of the Estimated Purchase Price, this payment shall fully release the Buyer with
respect to the payment of the Estimated Purchase Price to the Sellers and shall
have no further liability to the Sellers with respect to the allocation of the
Estimated Purchase Price among the Sellers.

 

(c)                              On the Closing Date, the Parties shall instruct
the Escrow Agent to pay an amount equal to €13,487,091.11 to the Sellers on the
accounts which shall be notified by the Sellers’ and Managers’ Agent to the
Escrow Agent on the Closing Date, in the proportions set forth in Annexe 1.

 

8

--------------------------------------------------------------------------------


 

3.1.4                Purchase Price Adjustment and Post Closing Payment

 

(a)                            Within twenty (20) Business Days after the
Closing Date, the Managers shall draw up the balance sheet and profit and loss
accounts for fiscal year 2007 (together with the notes attached thereto) of the
Company as of December 31, 2007 (the “Closing Accounts”), which shall be audited
by PriceWaterHouseCoopers Audit, acting as statutory auditors of the Company.
The Managers shall provide a draft of the Closing Accounts to the Buyer together
with the proposed amount of the final Purchase Price, of the Earn-Out (as
calculated in conformity with Article 3.1.5) and the general report of the
statutory auditors of the Company.

 

The Buyer shall notify to the Sellers’ and Managers’ Agent within thirty (30)
days of receipt of the draft Closing Accounts (together with the general report
of the statutory auditors of the Company) whether or not it agrees on the draft
Closing Accounts prepared by the Sellers and on the calculation of the Purchase
Price made by the Sellers. If the Buyer notifies the Sellers’ and Managers’
Agent its disagreement on the draft Closing Accounts and/or on the calculation
of the Purchase Price and/or the calculation of the Earn-Out (the “Notice of
Non-Acceptance”), then the Purchase Price shall be calculated by the Expert as
set out in Annexe 3.

 

(b)                            Upon final determination of the Purchase Price,
either by the Parties, or by the Expert, then:

 

(i)                               if the Purchase Price exceeds the Estimated
Purchase Price, then the Buyer shall pay (aa) to the Sellers an additional
amount equal to 89% of such difference and (bb) to the Escrow Agent 11% of such
difference; or

 

(ii)                             if the Purchase Price is less than the
Estimated Purchase Price, then the Sellers shall pay to the Buyer an amount
equal to such difference, it being specified that 11% of the Purchase Price
Adjustment shall be first paid out of the Escrow Account, and for the remaining
amount (if any) by the Sellers’ Agent on behalf of the Sellers.

 

(c)                             The adjustment defined in paragraph (b) (the
“Purchase Price Adjustment”) above shall be paid as follows:

 

(i)                                if to the Sellers, to such bank account(s) as
shall have been notified by the Sellers’ Agent to the Buyer no later than three
(3) Business Days in advance, it being specified that in paying the
corresponding amount(s) pursuant to the instructions given by the Sellers’ and
Managers’ Agent, the Buyer shall have satisfied its obligations relating to the
payment of the Purchase Price Adjustment and shall have no further liability to
the Sellers in that respect.

 

(ii)                              if to the Buyer, to such bank account(s) as
shall have been notified by the Buyer to the Sellers’ Agent no later than three
(3) Business Days in advance.

 

The allocation among the Sellers of the Purchase Price Adjustment shall be made
in accordance with the allocation of the Estimated Purchase Price set out in
Article 3.1.3(c).

 

(d)                            For the avoidance of doubt, for the purposes of
calculating the Purchase Price, the Parties agree that in order to determine the
amount of the Sales Revenue for Conceptus Products and/or the Sales Revenue for
Non-Conceptus Products, only the products sold under normal terms and conditions
in accordance with market or past practices will be taken into account.

 

3.1.5                Earn-Out

 

(a)                            As an additional consideration for the Shares,
the Buyer agrees to pay the Sellers, subject to the terms and conditions of this
Article 3.1.5, an amount (the “Earn Out”) which shall be equal to:

 

9

--------------------------------------------------------------------------------


 

(i)                                the profits made by the Company during the
period beginning on January 1, 2007 and ending on December 31, 2007, which
profits shall be calculated in conformity with article L. 232-12 of the French
Commercial Code, taking into account, in the Ordinary Course of Business,
(i) allowances for the necessary depreciation and provisions (constitution des
amortissements et provisions) and (ii) amounts to be allocated to the statutory
reserves (réserves légales) or to any other reserve set forth by the by-laws of
the Company (réserves statutaires), provided however that the existing retained
profits (report à nouveau bénéficiaire) or loss carry-forward (pertes
antérieures) shall not be taken into account for the purposes of calculating the
Earn Out.

 

(it)                            less any dividends distributed by the Company
after January 1, 2007, other than the distribution approved by the general
meeting of the shareholders of the Company held on April 12, 2007 for an amount
of € 1,068,264 and pertaining to the profits for fiscal year 2006.

 

(b)                            For the avoidance of doubt, the Earn Out will not
include any profits made before January 1, 2007 and in the interim period
between December 31, 2007 and the Closing Date.

 

(c)                             The Earn Out shall be calculated using the
Closing Accounts, as finally determined pursuant to Article 3.1.4.

 

(d)                            Within ten (10) days after final determination of
the Closing Accounts and final calculation of the Earn Out, either by mutual
consent of the Buyer and the Sellers or by the Expert, as set forth in
Article 3.1.4, the Earn Out will be paid to the Sellers by check or bank
transfer. The Earn Out shall be paid to the Sellers prorata the number of Shares
sold by each of them.

 

3.2      TRANSFER – OWNERSHIP

 

(a)                            On January 7, 2008 (the “Closing Date”), all of
the actions required for Closing, including the actions listed below shall be
carried out by the relevant Parties.

 

(b)                            The Sellers shall deliver, or ensure delivery of,
to the Buyer:

 

(i)           share transfer forms (ordres de mouvement) in favor of the Buyer
with respect to each Seller of the number of Shares set forth in the front of
the name such Seller in Annexe 1, duly executed by each Seller;

 

(ii)          evidence that the transfer of all Shares in favor of the Buyer has
been recorded on the Closing Date in the share transfer books (registre des
mouvements de litres) and in the shareholders’ individual accounts (comptes
d’actionnaires) of the Company;

 

(iii)         tax transfer forms (formulaires cerfa n°2759 DGI) with respect to
the transfer by each Seller of its Allocable Portion of the Acquired Securities,
duly executed by each Seller;

 

(iv)        up-to-date originals of the share transfer books (registre des
mouvements de litres) and the shareholders’ individual accounts (comptes
d’actionnaires), together with the minute books for the shareholders’ meetings
(registre des procés-verbaux des assemblées générales).

 

(c)                             The Buyer shall deliver, or ensure delivery of,
to the Sellers:

 

10

--------------------------------------------------------------------------------


 

(i)                                copies of the irrevocable bank transfers for
amounts equal to the 100% of the Estimated Purchase Price, to the Escrow Agent
(on the escrow account of the Sellers Parties, n°13489 02852 207638 713 00 at
Banque Nuger).

 

(d)                            The Parties shall execute:

 

(i)                                the Escrow Agreement with the Escrow Agent,
which shall contain a joint request for payment instructing the Escrow Agent to
release 89% of the Estimated Purchase Price in the proportions set fort in
Annexe 1, upon receipt by the Escrow Agent of the Estimated Purchase Price.

 

(e)                             The Parties expressly agree that the Buyer shall
have the use and ownership of the Shares as from the Closing Date and that the
Shares shall be transferred with the right to the dividend attached.

 

4.                                  CONDITIONS PRECEDENT

 

The Managers hereby represent and warrants that the conditions precedent set
forth in the First Amendment (as listed in Annexe 2) are satisfied.

 

5.                                    REPRESENTATIONS AND WARRANTIES OF THE
MANAGERS

 

The Managers represent and warrant to the Buyer that the statements contained in
this Article 5 together with the Disclosure Schedule as are correct and complete
as of the Closing Date.

 

5.1                          DUE DILIGENCE

 

All the information, agreements and any document whatsoever relating to the
Company and its business, including all incurred and potential liabilities
whatsoever, have been disclosed to the Buyer in the Due Diligence and are true,
complete and accurate.

 

5.2                          INCORPORATION AND EXISTENCE

 

The Company is duly organized and validly existing.

 

5.3                          SHAREHOLDING

 

The Company does not have any Subsidiary.

 

The Company holds no direct or indirect shareholding in any company existing in
law or in fact whatsoever, or in any legal or other entity, nor does the Company
serve as a director in law or in fact in any companies or entities whatsoever.
The Company has no outstanding or potential liability with respect to any of its
former shareholding.

 

5.4                          CAPITALIZATION

 

The Sellers validly own all the Shares which represent all of the issued and
outstanding share capital of the Company. The Shares are free from and clear of
any Lien. There are no options, promises, subscription vouchers or other
agreements or undertakings according to which any of the Companies is obliged or
may be obliged to create any securities, shares, rights or other transferable
securities.

 

11

--------------------------------------------------------------------------------


 

Upon consummation of the transactions contemplated by this Agreement and
execution, delivery by the Sellers to the Buyer of share transfer forms (ordres
de mouvement) in respect of the Shares in the name of the Buyer and update of
the share transfer register (registre des mouvements de litres) of the Company,
the Buyer shall have a good title to the Shares and the direct and exclusive
control of all dividends and voting rights of the Shares.

 

5.5                          ACCOUNTING AND FINANCIAL DOCUMENTS

 

The Managers have provided, on the Closing Date, the Buyer with copies of the
Company’s financial statements for fiscal year ended on December 31, 2007
(balance sheet, profit and loss statement and notes on the accounts) (the “2007
Financial Statements”).

 

The 2007 Financial Statements (i) present fairly the financial position of the
Company and the results of operations of the Companies as of the respective
dates thereof and for the periods covered thereby; and (ii) were prepared in
accordance with the Accounting Principles, applied on a consistent basis
throughout the periods covered thereby.

 

5.6                          CONTRACTS

 

All agreements entered into by the Company are listed in the Disclosure
Schedule. All such agreements have been entered into in the ordinary course of
business.

 

The Transfer of the Shares shall not affect the rights and obligations of the
Company vis-à-vis third parties and none of the agreements entered into by the
Company shall be terminated or cause any indemnification, payment, penalty to be
due as a result of the Transfer of the Shares except as disclosed in the
Disclosure Schedule but except, for avoidance of doubt, the sub-distributor
agreements which are required to not be solely and only affected by a Change of
Control of the Company.

 

5.7                          LITIGATION

 

There are no administrative, judicial or arbitration proceedings (including
inquiries, claims, complaints, assessments or inspection proceedings of any
nature whatsoever) existing, pending or, to the best knowledge of the Managers,
threatened by, against or between the Company and any other Person, whether the
Company is a plaintiff or a defendant, for itself or on behalf of a Person for
which it may be liable or a guarantor.

 

5.8                          ABSENCE OF CERTAIN CHANGES AND EVENTS

 

Since the last day of the period covered by the 2007 Financial Statements and up
to the Closing Date the Company has been operated in the ordinary course of
business consistent with past practice.

 

5.9                          COMPLETENESS OF REPRESENTATIONS AND WARRANTIES

 

The Sellers have not omitted to disclose to the Buyer any facts whatsoever that
would be necessary in order for the Buyer not to be misled by the information
contained herewith including the Disclosure Schedule or to purchase them for a
substantially lower price. The Sellers have made all reasonable efforts to
obtain from the Company the information of which they represent themselves as
being aware of in the representations made herein, including the Disclosure
Schedule.

 

12

--------------------------------------------------------------------------------


 

Each of the warranties and representations herein contained is without prejudice
to any other warranty, representation or undertaking and no clause contained
herewith shall restrict or govern the extent or application of any clause.

 

There is no fact that Materially Adversely Affects the business, property,
condition, results of operations or business prospects of the Company that has
not been notified to the Buyer prior to the Closing Date.

 

The representations made herewith, the warranties granted, and the undertakings
agreed to are valid, and shall remain valid, whatever the legal form the Company
may acquire including the Disclosure Schedule.

 

6.                                   INDEMNIFICATION

 

6.1                          INDEMNIFICATION

 

Except as otherwise provided in this Article 6, from and after the Transfer of
the Shares, the Sellers hereby agree to indemnify, defend and hold harmless the
Buyer or, at the Buyer’s sole option, the Company (collectively, the
“Indemnified Parties”) against and in respect of 100% of any reduction or
shortfall in assets, or any increase or surplus in liabilities whatsoever, and
of any prejudice, damage, loss, shortfall in earnings or costs that are suffered
directly or indirectly by the Buyer or the Company (including penalties and
legal costs), at the Closing Date or may exist in the future and were not
expressly disclosed in this Agreement or the Disclosure Schedule or the Due
Diligence Disclosure (“Loss” or “Losses”) resulting from or incident to:

 

(i)          any breach or inaccuracy of any representation or warranty made by
the Managers or the Sellers in or pursuant to this Agreement or in any
certificate or other document delivered in connection herewith and any
misrepresentation made by the Sellers in connection with this Agreement or the
transactions contemplated hereby;

 

(ii)          anything the Sellers were aware of or should under normal business
conditions have been aware of that was not disclosed in the Due Diligence
Disclosure;

 

(iii)     any events or circumstances having their origin prior to the Transfer
of the Shares;

 

(iv)        any Taxes reassessment incurred by the Company based on any facts or
events having arisen on or prior to the Transfer of the Shares, regardless of
 whether such facts or events were disclosed on the Disclosure Schedule, but
excluding any such reassessment resulting from the adjustment of the purchase
price for Conceptus Products specified in the Distribution Agreement Amendment.

 

6.2                          LIMITATIONS AND EXCLUSIONS

 

(a)                            The Indemnified Parties shall not assert any
claim for indemnification against the Sellers under this Article 6 until such
time that the aggregate of all indemnifiable claims that the Indemnified Parties
may have against the Sellers under Article 6 shall exceed €100,000 (one hundred
thousand euros), it being specified that in the event this threshold is
exceeded, the payment of the indemnity shall become due from the first euro. The
amount of any claim for indemnification against the Sellers under this Article 8
will not exceed the Purchase Price paid.

 

(b)                            The Sellers indemnification obligations under the
terms of Article 6 hereof shall be subject to the following conditions:

 

13

--------------------------------------------------------------------------------


 

(i)                               no indemnification other than that due with
respect to interest or penalties for late payment shall be due by the Sellers
with respect to any Tax reassessments leading only to a transfer of income or
expenses from one fiscal year to another, and that do not give rise to any
additional Tax burden for the Company in comparison to that which they would
bear in the absence of such reassessment as a result of, notably, (i) any
variation in the applicable Tax rate, (ii) any increase in Tax liability,
resulting interest charges or penalties for late payment, or (iii), any
reassessments of Tax liability concerning the opening balance sheet of the first
reassessable fiscal year (bilan d’ouverture du premier exercise non prescrit)
pursuant to the principle that the opening balance sheet cannot be changed
(intangibiliie du bilan d’ouverture):

 

(ii)                            notwithstanding the fact that a Loss may result
from a breach or inaccuracy of more than one of the representations or
warranties of this Agreement, the Sellers liability may only be sought once in
respect of any given event or damage.

 

6.3                           CLAIMS

 

(a)          All claims sent by an Indemnified Party to the Sellers (“Claim”)
shall be the subject of a written notification setting forth the reasons why the
Sellers’ obligation to indemnify is being called into effect, and the amount of
the Loss, if it can be determined (“Claim Notice”). Any such Claim Notice shall
be sent to the Sellers not later than sixty (60) days after the Indemnified
Party has become aware of the claimed breach allegedly giving rise to
indemnification hereunder.

 

(b)          In the absence of objection by the Sellers to the Indemnified Party
within thirty (30) days of receipt by it of a Claim Notice, the Sellers shall
immediately pay to the Buyer an amount equal to the indemnifiable Losses set
forth therein.

 

6.4         RELEASE

 

(a)         The Sellers may not be released from its obligation to indemnify by
invoking any lack of awareness of the facts in question, or any knowledge that
the Buyer has or may have of the facts giving rise to the implementation of the
obligation to indemnify (e.g., as a result of any investigations made by the
Buyer).

 

(b)         Approval by the shareholders’ meeting of the Companies’ accounts for
the current fiscal year or any subsequent fiscal year shall not constitute,
where applicable, a waver by any of the Indemnified Parties of any right to
indemnification pursuant to Article 6.

 

6.5         PAYMENTS

 

Upon the final determination of the liability under this Article 6 either by
mutual agreement or upon a final court judgement or arbitration award (“jugement
definitif), the Sellers shall pay to the Indemnified Party within ten (10) days
after such determination, the amount of the claim for indemnification made
hereunder.

 

6.6         SURVIVAL OF REPRESENTATIONS, WARRANTIES AND INDEMNITY’

 

(a)          All representations and warranties of the Sellers shall survive and
continue in full force and effect until the second anniversary of the Transfer
of the Shares except for social and tax matters, for which the representations
and warranties of the Sellers and the Sellers shall survive and continue in full
force and effect until one month after the expiration of the applicable statutes
of limitations.

 

14

--------------------------------------------------------------------------------


 

(b)                             The termination of any such representation and
warranty, however, shall not affect any claim for any breach of any
representation or warranty if written notice thereof is given to the breaching
Party within the period of time referred to in 6.3 before such termination date
mentioned above.

 

6.7                           ESCROW AGREEMENT

 

Promptly after the Closing Date, the Buyer shall deposit 11% of the Purchase
Price (in lieu of payment of such amount to the Sellers) with an escrow agent
located (unless the Buyer agrees otherwise) in the United States (provided that
the agent is an office of a French bank located in the United States) selected
by the Buyer and reasonably acceptable to the Managers (the “Escrow Agent”),
such deposit, together with any interest that may be earned thereon, shall
constitute the escrow funds (the “Escrow Funds”). The Escrow Funds shall be held
by the Escrow Agent and be available until the first anniversary of the Closing
Date (the “Escrow Period”) (i) to compensate the Indemnified Parties for
indemnifiable Losses arising from Claims submitted by the Buyer pursuant to this
Article 6 or to guarantee the payment of the Purchase Price Adjustment and of
the Clawback.

 

For such purposes, the Buyer and the Sellers have entered into, as of the date
hereof, an escrow agreement with the Escrow Agent (the “Escrow Agreement”).

 

For clarity, the procedures specified in this Section 6.7 and the amount of the
Escrow Funds do not constitute the Buyer’s exclusive remedy with respect to
Claims or other liabilities arising from or related to this Agreement, and,
subject to the limitations set forth in Section 6.2, the Buyer may seek all
other remedies available at law or equity with respect to Claims or such other
liabilities.

 

7.                                  POST TRANSFER OF THE SHARES - COVENANTS OF
THE PARTIES

 

7.1                          TRANSITION

 

The Parties agree that, following the Transfer of the Shares, they shall jointly
inform the customers with respect to the transfer of control of the Company. The
Parties shall mutually agree on the format, content, place and date of such
notices.

 

The Sellers shall not take any action that is designed or intended to have the
effect of discouraging any lessor, licensor, customer, supplier, or other
business associate of the Company from maintaining the same business
relationships with the Company after the Transfer of the Shares as it maintained
with the Company prior to the Transfer of the Shares. The Sellers will refer to
the Buyer all customer inquiries received by the Sellers from and after the
Transfer of the Shares relating to the business of the Company.

 

7.2                          NON-COMPETITION UNDERTAKING / NON SOLICITATION OF
EMPLOYEES

 

(a)                            For three (3) years following the Transfer of the
Shares, the Managers undertake and shall cause their respective, representatives
and employees to undertake, (whether on their own account or for the account of
any other Person), among other things, not to:

 

(i)                                   compete, directly or indirectly, either as
principal, officer, director, agent, consultant, contractor, joint-venturer,
employee, investor or anything else with the Company;

 

15

--------------------------------------------------------------------------------


 

(ii)          contact, solicit or endeavor to solicit, approach or do business
with, directly or indirectly, any Person who or which is at the date of the
Transfer of the Shares and who or which shall have been at any time during the
preceding year a client or customer of or in the habit of dealing or doing
business with the Company, for selling or proposing products or services already
proposed by the Company.

 

(b)                            For three (3) years following the date of the
Transfer of the Shares, the Managers undertake and shall cause their respective,
representatives and employees to undertake, (whether on their own account or for
the account of any other Person), not to contact, solicit or endeavor to entice
away from the Company or hire any person who was employed by it on the date of
the Transfer of the Shares or at any time within a period of one year prior to
that date, without the Buyer’s consent.

 

7.3                           SELLERS’ AND MANAGERS’ AGENT

 

For the purposes of this Agreement, the Sellers and the Managers hereby appoint
Yves Guillemain d’Echon as their representative (the “Sellers’ and Managers’
Agent”), who, in their name and on their behalf, shall make all notices and
communications, receive ail notices or make all declarations and make all
payments which are to be made pursuant to this Agreement or as a consequence
thereof or arising there from, to, or on behalf of, the Sellers and/or the
Managers. In view of the mutual interest it represents for the Parties, such
power of attorney is irrevocable. Any notification to the Sellers’ and Managers’
Agent shall thus be deemed to have been made to each of the Sellers and
Managers.

 

Should Yves Guillemain d’Echon, hereby appointed, be unable to perform his
duties to act as the Sellers’ and Managers’ Agent, for any reason whatsoever,
the Sellers’ and Managers’ Agent will be appointed among the Sellers by the
President of the Commercial Court of Paris ruling in summary form (“en référé”),
such ruling not being challengeable in appeal.

 

7.4                           CONFIDENTIALITY

 

(a)                            The Sellers covenant and agree that they shall
not disclose to any Person, orally or in writing, formally or informally, any
information concerning the businesses and affairs of the Company that is not
already generally available to the public.

 

(b)                            The restrictions imposed by this
Article 7.4(a) shall apply as from the Transfer of the Shares Date and until its
third anniversary,

 

8.                                 NOTICES

 

(a)                            Any notice, request, demand or other
communication given with reference to this Agreement (a “Notice”) shall be
delivered in English and (i) by hand (with written confirmation of receipt) to
the persons listed hereinafter or (ii) by certified or registered mail, postage
prepaid, acknowledgement of receipt requested or (iii) by overnight delivery
service or (iii) by facsimile transmission with confirmation of receipt
simultaneously addressed by certified mail.

 

(b)                            A Notice shall be deemed to have been received
(i) if delivered by hand, on the day of such delivery or (ii) if delivered by
certified or registered mail or overnight delivery service, on the day of such
delivery or, should the addressee refuse the delivery or be absent on that date,
on the day of first presentation of the Notice or (iii) if delivered by fax, on
the day on which such fax was sent, provided that a copy is also sent by
registered or certified mail sent no later than the first Business Day following
the day the facsimile was sent.

 

16

--------------------------------------------------------------------------------


 

8.2                               NOTICES SHALL BE SENT TO THE FOLLOWING
ADDRESSES:

 

(a)                                 If to the Buyer, to:

 

Mr. Gregory E. Lichtwardt

Conceptus Inc.

331 E. Evelyn Ave..Mountain View

CA, 94041, United States of America

Phone: 650-962-4039

Fax: +1 650 691-4724

 

with a copy to:

 

Mr. Mark Siezckarek

Conceptus Inc.

331 E. Evelyn Ave., Mountain View

CA, 94041, United States of America

650-962-4051

 

Fax: +1 650 691-4737

 

(a)     If to the Sellers, to:

 

Mr. Yves Guillemain d’Echon

3, rue Jacques Lemercier

78000 Versailles

 

Fax: +33 (0)1 30 21 19 25

 

(b)     If to the Managers, to:

 

Mr. Yves Guillemain d’Echon

3, rue Jacques Lemercier

78000 Versailles

 

Fax: +33 (0)1 30 21 19 25

 

or to such other addresses as a Party may notify to the other Party in
accordance with this Article 8, it being specified that any notification of a
change of address shall become effective ten (10) days after notification of
such change to the other Party.

 

9.                                 MISCELLANEOUS

 

9.1                          TAXES

 

The transfer Taxes resulting from the transfer of the Shares to the Buyer shall
be borne by the Buyer. The Sellers and the Buyer shall take all necessary steps
to fulfill any and all formalities relating thereto.

 

17

--------------------------------------------------------------------------------


 

9.2                          OTHER COSTS AND EXPENSES

 

Each Party shall bear its own costs and expenses, including fees of legal and
other counsels, incurred in connection with the preparation, execution and
implementation of this Agreement and the transactions contemplated hereby.

 

9.3                          CALCULATION OF THE PERIODS OF TIME

 

For the calculation of a period of time, such period shall start the next
following day after the day on which the event triggering such period of time
has occurred. The expiry date shall be included in the period of time. If the
expiry date is not a Business Day, the expiry date shall be postponed until the
next Business Day.

 

9.4                          AMENDMENT

 

No terms of this Agreement may be altered, modified, amended, supplemented or
terminated except by an instrument in writing duly signed by the Parties.

 

9.5                          ASSIGNMENT

 

None of the Parties may assign the benefit of any provision of this Agreement
without the prior written consent of the other Party, to any Person, including
to any subsequent purchaser of all or parts of the Shares or Shares or to a
company that shall merge with the Party or to which the Party shall contribute
all or substantially all of its assets or its business.

 

9.6                          SEVERABILITY

 

If any provision herein, or the application thereof to any circumstance of this
Agreement, is held to be unenforceable, invalid or illegal by any court,
arbitration tribunal, government agency or regulatory body of competent
jurisdiction, (i) such provision shall be deemed deleted from this Agreement or
not applicable to such circumstance, as the case may be, and the enforceability,
validity and legality of the other provisions of this Agreement shall not be
affected or impaired thereby and (ii) the Parties shall negotiate in good faith
to agree on replacement terms that shall be enforceable, valid, legal, and
consistent with the initial intent of the Parties.

 

9.7                          SINGLE AGREEMENT

 

This Agreement (including the Schedules and the Disclosure Schedule) supersedes
all prior agreements, negotiations, drafts and understandings among the Parties
hereto, including the 2004 Agreement.

 

9.8                          GOVERNING LAW - DISPUTES

 

This Agreement shall be exclusively governed by and construed in accordance with
French law.

 

All disputes arising out of or in connection with this Agreement (including
without limitation with respect to its signature, validity, performance,
interpretation, termination and post-termination obligations hereof) shall be
submitted to the exclusive jurisdiction of the Commercial Court of Paris.

 

18

--------------------------------------------------------------------------------


 

Made on the January 7, 2008 in fifteen (15) original copies.

 

 

/s/ Gregory E. Lichtwardt

 

 

 

CONCEPTUS INC.

 

 

 

Gregory E. Lichtwardt

 

 

 

Executive Vice President, Chief Financial

 

 

 

Officer and Treasurer

 

 

 

 

 

 

 

 

 

 

 

/s/ Yves GUILLEMAIN D’ECHON

 

/s/ Jean-Christophe BODIN

 

Mr. Yves GUILLEMAIN D’ECHON

 

Mr. Jean-Christophe BODIN

 

 

 

 

 

 

 

 

 

/s/ Catherine GUILLEMAIN D’ECHON

 

/s/ Yves GUILLEMAIN D’ECHON

 

Mrs Catherine GUILLEMAIN D’ECHON

 

Mr. Florent GUILLEMAIN D’ECHON

 

 

 

 

 

 

 

 

 

/s/ Alban GUILLEMAIN D’ECHON

 

/s/ Yves GUILLEMAIN D’ECHON

 

Mr. Alban GUILLEMAIN D’ECHON

 

Mr. Tristan GUILLEMAIN D’ECHON

 

 

 

 

 

 

 

 

 

/s/ Jean GUILLEMAIN D’ECHON

 

/s/ Katia BODIN

 

Mr. Jean GUILLEMAIN D’ECHON

 

Mrs. Katia BODIN

 

 

 

 

 

 

 

 

 

/s/ Fabienne GAIRIN

 

/s/ Isabelle VIROULET

 

Miss. Fabienne GAIRIN

 

Miss Isabelle VIROULET

 

 

 

 

 

 

 

 

 

/s/ Aurélie BLANCHARD

 

/s/ Didier PINGET

 

Miss Aurélie BLANCHARD

 

Mr. Didier PINGET

 

 

 

 

 

 

 

 

 

/s/  Eric TOURRAUD

 

/s/ Philippe MARECHAL

 

Mr. Eric TOURRAUD

 

Mr. Philippe MARECHAL

 

 

19

--------------------------------------------------------------------------------


 

ANNEXE 1

 

List of shareholders of the Company

 

 

 

Number
of Shares

 

Number
of voting
rights

 

Estimated
Purchase Price

 

Amount to be
released by the
Escrow Agent upon
receipt of the
Estimated Purchase
Price

 

Amount to be kept
under escrow by the
Escrow Agent under
the Escrow
Agreement

 

Mr. Yves Guillemain d’Echon

 

38,794

 

38,794

 

€

8,827,111,60

 

€

7,856,129,32

 

€

970,982,28

 

Mr. Jean-Christophe Bodin

 

8,647

 

8,647

 

€

1,967,521,63

 

€

1,751,094.25

 

€

216,427,38

 

Mrs. Catherine Guillemain d’Echon

 

1,081

 

1,081

 

€

245,968,65

 

€

218,912,10

 

€

27,056,55

 

Mr. Florent Guillemain d’Echon

 

1,081

 

1,081

 

€

2,459,686,56

 

€

218,912,10

 

€

27,056,55

 

Mr. Alban Guillemain d’Echon

 

1,081

 

1,081

 

€

245,968,65

 

€

218,912,10

 

€

27,056,55

 

Mr. Tristan Guillemain d’Echon

 

1,081

 

1,081

 

€

245,968,65

 

€

218,912,10

 

€

27,056,55

 

Mr. Jean Guillemam d’Echon

 

1,581

 

1,581

 

€

359,737,68

 

€

320,166,54

 

€

39,571,14

 

Mrs. Katia Bodin

 

4,864

 

4,864

 

€

1,106,745,14

 

€

985,003,18

 

€

121,741,96

 

Miss. FabienneGairin

 

2,378

 

2,378

 

€

541,085,51

 

€

481,566,10

 

€

59,519,41

 

Miss. Isabelle Viroulet

 

1,621

 

1,621

 

€

368,839,20

 

€

328,266,89

 

€

40,572,31

 

Miss. Aurelie Blanchard

 

108

 

108

 

€

24,574,11

 

€

21,870,96

 

€

2,703,15

 

Mr. Didier Pinget

 

1,081

 

1,081

 

€

245,968,65

 

€

218,912,10

 

€

27,056,55

 

Mr. Eric Tourraud

 

2,121

 

2,121

 

€

482,608,23

 

€

429,521,32

 

€

53,086,91

 

Mr. Philippe Marechai

 

1,081

 

1,081

 

€

245,968,65

 

€

218,912,10

 

€

27,056,55

 

Total

 

66,600

 

66,600

 

€

15,154,034,96

 

€

13,487,091,12

 

€

1,666,943,84

 

 

20

--------------------------------------------------------------------------------


 

ANNEXE 2

 

Conditions precedent

 

The Sellers confirm the satisfaction of all of the following conditions
precedent at all times between the date of October 31, 2007 and the Closing
Date:

 

2.

 

there is no event, circumstance, condition, fact, effect, or other matter
(including any matters listed on the Disclosure Schedule) that would, alone or
in combination with other matters, cause any of the representations and
warranties set forth in Article 5 of the Agreement to be inaccurate or untrue;

 

 

 

3.

 

neither the Sellers nor the Company is in breach of the Agreement or the
Distribution Agreement;

 

 

 

4.

 

the aggregate of (i) the Company’s liabilities and (ii) the profits made by the
Company during the period beginning on January 1, 2007 and ending on the
Transfer of the Shares Date, as determined in accordance with the Accounting
Principles, (said aggregate amount being referred to as the “Company’s Adjusted
Liabilities”) do not exceed the Company’s assets as determined in accordance
with the Accounting Principles, and the Company’s Adjusted Liabilities would not
exceed the Company’s assets as determined in accordance with the Accounting
Principles immediately after the Transfer of the Shares Date;

 

 

 

5.

 

the Company has purchased from the Buyer (i) at least 17,500 units of Conceptus
Products (meaning Essure kits containing two products) in calendar year 2007;

 

 

 

6.

 

the reimbursement rate for the Essure procedure éstablished by the French
government is, together with the applicable value-added tax, equal to or greater
than €628.90;

 

 

 

7.

 

no event, circumstance, condition, fact, effect, or other matter exists that,
alone or in combination with other matters, Materially Adversely Affects the
Company or that has or is reasonably likely to have a material adverse effect on
the business, assets, condition (financial or otherwise), prospects, results or
operations of the Buyer;

 

 

 

8.

 

the distribution agreements provided by the Company to the Buyer as of the
Amendment Effective Date (“Distributor Agreements”) are: (i) complete and
accurate copies of all of the Company’s agreements pursuant to which Conceptus
Products are sold or distributed on behalf of the Company as of February 27,
2007; and (ii) in effect as of the Closing Date with prices for Conceptus
Products and minimum purchase requirements equal to or greater than those
contained in the Distributor Agreements as of February 27, 2007;

 

 

 

9.

 

except as approved by the Buyer in writing: (i) all distribution, reseller or
similar agreements with respect to the sale or distribution of Conceptus
Products entered into after February 27, 2007 (A) contain terms substantially
similar to the Company’s form of distributor agreement provided by the Company
to the Buyer prior to February 27, 2007, (B) do not have terms that extend
beyond 2014, (C) specify that the price paid by the distributor for Conceptus
Products is equal to or greater than €350, and (C) have minimum annual purchase
requirements consistent with the minimum purchase requirements in other Company
distributor agreements entered into in the Ordinary Course of Business; and
(ii) all sales of Conceptus Products by Company pursuant to the Distributor
Agreements, the agreements described in clause (i) above, or otherwise have been
in the Ordinary Course of Business;

 

21

--------------------------------------------------------------------------------


 

10.

 

the Company has been and is in compliance with all Laws;

 

 

 

11.

 

since February 27, 2007, there has been no change in Law that Materially
Adversely Affects the distribution or sale of Conceptus Products in any country
in the Territory, inctuding the provision of Conceptus Products to the Company
by the Buyer;

 

 

 

12.

 

the Company has not granted or agreed to grant: (i) any compensation or other
benefit that would become due at any time as a result of the Transfer of the
Shares; or (ii) since February 27, 2007, increases in compensation payable to
Company employees that would cause the aggregate compensation of Company
employees to increase by more than 10% on an annual basis from the aggregate
compensation amount of €792,311 measured from the time of February 27, 2007;

 

 

 

14.

 

Mr. Yves Guillemain d’Echon and Mr. Jean-Christophe Bodin are the Managers and
are actively involved in the operation of the Company.

 

22

--------------------------------------------------------------------------------


 

ANNEXE 3

 

Expertise procedure

 

1.

 

Should the Buyer disagree with the draft Closing Accounts prepared by the
Managers, then the Buyer and the Sellers shall discuss in good faith the
objections of the Buyer on those items of the draft Closing Accounts and/or the
calculation of the Purchase Price and/or Earn Out on which they disagree (the
“Disputed Items”) and shall use their reasonable endeavors to reach an agreement
on such Disputed items, within ten (10) days of the Notice of Non-Acceptance (or
any other date as the Buyer and the Sellers may agree in writing).

 

 

 

2.

 

If the Sellers and the Buyer do not reach an agreement on the draft Closing
Accounts and/or the calculation of the Purchase Price and/or Earn Out within the
period referred to in paragraph 1 above, then the Disputed Items (and only
those) shall be referred, on the application of either the Buyer or the Sellers,
for determination to an expert chosen by the Buyer and the Sellers (said expert
or any successor thereof, the “Expert”). Failing an agreement among the Buyer
and the Sellers on such designation within twenty (20) days of the Notice of Non
Acceptance, any of them may request the President of the Commercial Court of
Paris ruling under summary proceedings (statuant en référé) to appoint an
independent firm of internationally recognized chartered accountants, each of
the Buyer and the Sellers having the opportunity to be heard. If the initial
Expert (or any of its successor(s) appointed in accordance with the procedure
set out hereafter) refuses, or is unable to carry out its mission hereunder then
its successor shall be appointed as set forth in this paragraph 2.

 

 

 

3.

 

Following appointment of the Expert, the Buyer and the Sellers shall each
promptly (and in any event within such time frame as reasonably enables the
Expert to make its decision in accordance with the period set forth in paragraph
5 below prepare and deliver to the Expert a written statement on the Disputed
Items (together with the relevant documents including the draft Closing
Accounts, and/or the calculation of the Purchase Price and/or Earn Out). The
Buyer and the Sellers agree to promptly provide each other and where applicable,
the Expert, with all information in their respective possession or control
relating to the operations of the Company, including access at all reasonable
times to all employées, books, records and files, and other relevant information
and all co-operation and assistance, as may be reasonably required to enable the
production of and the review of the draft Closing Accounts.

 

 

 

4.

 

The mission of the Expert shall be limited to the review and resolution of the
Disputed Items based solely upon the elements presented by the Parties and not
by independent review. The Expert shall act as pursuant to the provisions of
article 1592 of the French Civil Code and its decision shall be final and
binding on the Parties (absent any gross mistake) and shall not be subject to
any recourse before a court or arbitration tribunal except as necessary to
enforce such decision.

 

 

 

5.

 

The Expert shall make its decision after due hearings of the Buyer and the
Sellers. The Expert shall be requested to give its decision within thirty (30)
days of acceptance by the Expert of its appointment hereunder.

 

 

 

6.

 

The decision of the Expert shall be founded and the Expert shall provide the
Buyer and the Sellers with a final version of the draft Closing Accounts,
together with a calculation of the amount of the Earn Out or the Purchase Price,
and shall specify in reasonable details what adjustments, if any, have been made
to the draft Closing Accounts and the calculation of the Earn Out or Purchase
Price in respect of the Disputed Items.

 

 

 

7.

 

The fees and expenses of the Expert shall be borne equally between the Buyer, on
the one hand, and the Sellers, on the other hand.

 

23

--------------------------------------------------------------------------------